Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.8 Page 1of 10

lo

 

AUSA: — Jeanine Brunson Telephone: (313) 226-9597
AO 91 (Rev. 1/11) Criminal Complaint Special Agent: Sherri Reynolds (ATF) Telephone: (313) 202-3400
UNITED STATES DISTRICT. COURT
for the

Eastern District of Michigan

United States of America
Vv. ne

_ Case:2:19-mj-30360 :
Jeffrey DAVIS | Judge: Unassigned, |
| Filed: 07-03-2019 At 09:45 AM
| USA v. JEFFREY DAVIS (CMP)(MLW) |

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

On or about the date(s) of July 1, 2019 in the county of Wayne County in the
Eastern ‘ District of Michigan , the defendant(s) violated:
Code Section Offense Description

” Title 18 U.S.C. § 922(2\(1)
Title 18 U.S.C. § 924(c)(1)(a)
Title 18 U.S.C. § 924(c)(1)(B)(ii)

Felon in Possession of a Firearm
Possession of a firearm in furtherance of drug trafficking

Possession of a machine gun in furtherance of drug trafficking
Title 21 U.S.C. § 841(a)(1) Possession with intent to distribute heroin

Title 21 U.S.C. § 841(a)(1) Possession with intent to distribute cocaine base
Title 18 U.S.C. § 922(0) Possession of a machine gun

Title 26 U.S.C. § 5681(d) Possession of a firearm not registered in National Firearms Registration and
Transfer Record

This criminal complaint is based on these facts:

Continued on the attached sheet. . ia bby |/ WK

Complainant ’s signature
Special Agent Sherri Reynolds, ATF
Printed name and title
Sworn to before me and signed in my presence. .
Sul, 3, 2014 Ch
Date: SO ul " 3 oO) Judge’s signature
City and state: Detroit, Michigan

Hon. Anthony Patti, United States Magistrate Judge
_ Printed name and title
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.9 Page 2 of 10

AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

I, Special Agent Sherri Reynolds, being duly sworn, do hereby state the

following:

I. INTRODUCTION

1. I am a Special Agent, with the Bureau of Alcohol, Tobacco, Firearms
and Explosives (ATF) United States Department of Justice, and have been so
employed since December of 2009. I am currently assigned to the Detroit Field
Division. I completed twenty-six weeks of training, which was comprised of the
Criminal Investigator Training Program and the ATE Special Agent Basic Training |
program at the Federal Law Enforcement Training Center in Glynco, Georgia. I
received extensive training on firearms identification, common scenarios involving
firearms and narcotics trafficking, and identification and effects of controlled
substances. Additionally, I received training on undercover investigations related to
firearms and narcotics trafficking, which included investigative techniques and
common subject behavior.

2. During the course of my employment with ATF, I have investigated
criminal violations relating to firearms, explosives, arson, violent crime, criminal |
street gangs and narcotics. I have participated in all aspects of criminal
investigations, including, but not limited to, interviews, physical surveillance, and

the execution of search warrants. I have personally investigated and/or assisted other

1
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.10 Page 3 of 10

agents and officers in their investigations involving violations of Title 18, United
States Code, Section 924(c), use and/or possession of a firearm during and in
furtherance of a narcotics trafficking crime; Title 21, United States Code, Section
841(a)(1), the manufacture of, distribution of and possession with intent to distribute
controlled substances; and Title 21, United States Code, Section 846, conspiracy to
commit the foregoing. Specifically, those investigations have focused on the
distribution of methamphetamine, marijuana, heroin, cocaine and other narcotics. 1
am familiar with, and have participated in, conventional investigative methods,
including, but not limited to, electronic surveillance, visual surveillance, the use of
GPS/E-911 data, questioning of witnesses, search warrants, confidential informants,
and pen registers and trap and trace devices. I have also participated in multiple T-
III investigations as a case agent, a monitor and as a member of the surveillance
team.

3. During the course of my employment with the ATF, I have had the
opportunity to converse with admitted and known narcotics traffickers as to their
methods, and those of their associates, regarding the manufacture, importation,
transportation, distribution and sales of controlled substances, as well as their
methods used to conceal, transport, and launder cash and/or other types of drug
proceeds. I have become knowledgeable in the methods used by narcotics traffickers

to import, conceal, transport, distribute, manufacture, and sell controlled substances,
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.11 Page 4of 10

as well as the methods used to conceal, transport, and launder cash and/or other types
of drug proceeds. Through prior investigations and training, I have become familiar

with the types and amounts of profits made by drug dealers, and the methods,
language, and terms used by persons dealing illegal substances. I am aware narcotics
traffickers often communicate with their narcotics trafficking associates through the
use of cellular telephones and hard line telephones. In addition, I am aware narcotics
traffickers frequently use multiple cellular telephones and hard line telephones. I
am aware narcotics traffickers frequently change telephone numbers and cellular
telephones. I know from my training and experience, narcotics traffickers often use
fictitious names and identification for the purpose of subscribing to cellular
telephones and hardline telephones. I also know narcotics traffickers put
communications devices in the names of associates and/or relatives. The use of these
fictitious names and identification or placing communication devices in the names
of associates or relatives is designed to impede law enforcement investigations into
the true subscriber and/or user of such communication devices.

4. The statements contained in this affidavit are based on my personal
observations during the investigation, conversations with other law enforcement
officers, a review of relevant police reports and my involvement in this
investigation. This affidavit also includes information provided to me by and/or

through other law enforcement agents, investigators and individuals with
Case 2:19-cr-20480-BAF-MKM ECF No.1 filed 07/03/19 PagelD.12 Page 5 of 10

knowledge of this matter, my investigation, and the review of documents. This
affidavit summarizes such information but does not provide each and every detail I
know regarding this investigation; rather it provides information necessary to
establish probable cause that Jeffery DAVIS violated Title 18 U.S.C. § 922 (g)(1)-
felon in possession of a firearm, Title 18 U.S.C. § 924(c)(1)(a)- possession of a
firearm in furtherance of drug trafficking, Title 18 U.S.C. § 924 (c)(1)(B)@i)-
possession of a machine gun in furtherance of drug trafficking, Title 21 U.S.C. §
841 (a)(1)- distribution of heroin, Title 21 U.S.C. § 841 (a)(1)- distribution of
crack-cocaine, Title 18 U.S.C. § 922(0)- possession of a machine gun and 26
U.S.C. § 5681(d)- possession of a firearm which is not registered to him in the
National Firearms Registration and Transfer Record.
II. PROBABLE CAUSE

5. On July 1, 2019, ATF and officers from the Detroit Police Department
conducted a search warrant at 11xxx Grayton Street, Detroit, MI. Based on
surveillance and a review GPS/E-911 data, agents are aware that this is the primary
residence used by Jeffery DAVIS (hereinafter “DAVIS”) and his girlfriend,
Shenica ELLIS (hereinafter “ELLIS”). Both of which were present during the
search warrant.

6. During the search of the residence, agents and officers located the

following items of evidence (all of the firearms were located in the upstairs
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.13 Page 6 of 10

bedroom of DAVIS and ELLIS with the exception of the SWD. The SWD was

found in the southwest bedroom on the first floor):

Springfield, model XD, .40 caliber pistol bearing the S/N:US385609
Ruger, model P89DC , 9 mm caliber pistol bearing the S/N:305-94837
Kimber, model Ultra Crimson Carry II, .45 caliber pistol bearing the
S/N:KU148830 |

Israel Weapon Industries, model Desert Eagle, .50 caliber pistol
bearing the S/N: 37205503

SWD, model M-11, 9mm caliber pistol bearing the S/N:XX-XXXXXXX
Romarm, imported by CAI- Georgia VT, GP WASR-10/63, 7.62
caliber rifle bearing the S/N:GA-1253-72

Masterpiece Arms, 5.7 x28 mm caliber pistol, bearing the S/N: V7525
Diamondback Firearms LLC, model DB-15, 5.56 caliber rifle bearing
the S/N: DB1501360

Military Armament Corp, model Ingram M10, .45 caliber pistol
bearing S/N:007596

S/S Inc, model SS, 12 gauge caliber shotgun, bearing S/N:15084
Glock conversion device

Approximately 107 grams of suspected heroin

_ Approximately 25 grams of suspected crack-cocaine

5
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.14 Page 7 of 10

e Numerous rounds of various calibers of ammunition

e Approximately $10,000.00 in currency (count to be finalized by the
bank).

e Numerous cellular telephones

e Tax documents showing Jeffery DAVIS and Shenica ELLIS pay taxes
on 11xxx Grayton Street, Detroit, MI.

7. Agents provided ELLIS her Miranda rights, which she waived and
agreed to provide a statement. ELLIS stated she and her boyfriend, DAVIS, reside
in-11xxx Grayton Street, Detroit, MU. ELLIS stated they share the upstairs
bedroom to gether. ELLIS stated the firearms in the bedroom, belonged to DAVIS,
but she did help him hide one when law enforcement made entry into the residence
to execute the search warrant. ELLIS stated her boyfriend was in transportation
and “hustled.” ELLIS interpreted “hustled” to be “selling drugs.” ELLIS stated the
currency in the residence belonged to DAVIS. ELLIS stated she has seen crack-
cocaine in the guest room on the first floor once, but did not know where any
narcotics were currently located. ELLIS stated DAVIS always has a firearm on his
person.

8. Agents provided DAVIS his Miranda rights, which he waived and -
agreed to provide a statement. DAVIS stated he returned from West Virginia last

night and hid the heroin and crack-cocaine in the kitchen in the cereal box and ice

6
Case 2:19-cr-20480-BAF-MKM ECF No.1 filed 07/03/19 PagelD.15 Page 8of10 -

cream cone box. DAVIS stated he obtained the heroin and crack-cocaine in West
Virginia and planned on distributing it in Detroit, MI. DAVIS stated he believed
the crack-cocaine was approximately 14 grams and the heroin was approximately
119 grams. DAVIS stated that he frequently travels to West Virginia to distribute
heroin and crack-cocaine and he makes approximately $3,000 - $4,000 per week
selling.

9. DAVIS indicated all of the firearms in the residence belonged to him
and explained he is a “gun collector”. DAVIS later stated he keeps the firearms for
protection in case he is “robbed” of the narcotics and money he stores inside of his
home. A subsequent query of the firearms through law enforcement databases
showed two of the firearms seized were reported as stolen.

10. ATF Special Agent Eric Miller and ATF Special Agent Mark Jackson
conducted a function check on Military Armament Corp, model Ingram M10, .45 —
caliber pistol bearing S/N:007596 and found the firearm preliminarily functions as
a fully automatic machine gun. Additionally, the Glock conversion device is
classified as a device that is created for the sole purpose of converting a semi-
automatic Glock pistol into a fully automatic machine gun. Therefore, ATF
considers the Glock conversion device as a post May 19, 1986, machine gun. Thus
possession of this device is in violation of the National Firearms Registration and

Transfer Record. On July 2, 2019, Special Agent Eric Miller requested a query of
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.16 Page 9 of 10

the National Firearms Registration and Transfer Record database and found that
Jeffery DAVIS has no firearms registered to him.

11. Avreview of the court documents for Jeffery DAVIS, who used the
alias “James Williams”, showed he has a felony conviction by 16" circuit court in
2004 for delivery/manufacturing cocaine and/or heroin between 450 grams- 999
grams. Jeffery DAVIS also has a 2007 felony conviction by 37" Circuit Court for
delivery/manufacturing cocaine and/or heroin between Creek 50 grams-449 grams.

12. . On July 2, 2019, Special Agent Josh Mclean advised me, based on a
physical examination of the firearms, that the aforementioned firearms described
above were manufactured outside the state of Michigan and therefore had traveled

through interstate and/or foreign commerce.
Case 2:19-cr-20480-BAF-MKM ECF No. 1 filed 07/03/19 PagelD.17 Page 10 of 10

HI. CONLUSION
13. | Based upon the above information, probable cause exists to believe
Jeffery DAVIS was in possession of the above described firearms and machine
guns. Further, probable cause exists to believe that Jeffrey Davis possessed with
the intent to distribute heroin and crack cocaine, all in violation of Title 18 U.S.C.

§§ 922(g)(1), § 922(0), § 924(c)(1)(a), § 924 (c)(1)(B)(ii); Title 21 U.S.C. § 841

Slat by wer

Sherri Reynolds
Special Agent, ATF

(a)(1); and, Title 26 U.S.C. § 5681(d).

Sworn to and subscribed to me in my presence,
this day of July, 2019

Cm an ae
ANTHONY PATTI
UNITED STATES MAGISTRATE JUDGE
